Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2020 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 2, 6 through 9, 13, 14, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2016/0365035) in view of Kin (2017/0227873).

With regard to claims 1 and 13, Park discloses a display device (Figure 1, #100) comprising:
	a display panel (Figure 1, #110) comprising a display area configured to display an image (Figure 1, #110 in the vicinity of PX) and a non-display area surrounding the display area (Figure 1, #110 in the periphery), wherein data lines (Figure 1, DLm), driving lines (Figure 1, SL1n and SL2n), power lines (Figure 1, ELVDO and ELVSS), and pixels (Figure 1, PX) connected to the data lines, the driving lines, and the power line are located at the display area;
	a data driver configured to generate data signals supplied to the pixels (Figure 1, #150); 
	a power supply configured to generate a power signal supplied to the pixels (Figure 1, 180); and
	a driving circuit at the non-display area and configured to generate driving signals supplied to the pixels (Figure 1, #200), the driving circuit comprising stages configured to provide the driving signals to at least two of the driving lines ([0090] “Referring to FIGS. 1 and 4, the scan driver 200 may include a plurality of stages 210, 250, . . . , coupled to the pixels 111 through the first group of scan lines SL11-SL1n and the 
	wherein data lines connected to the data driver are connected to the data lines (Figure 1, #DLm), a power supply line connected to the power supply is connected to the power lines (Figure 1, #ELVDO and ELVSS), and the driving circuit is connected to the driving lines (Figure 1, SL1n and SL2N), through a first connection line (Figure 1, DLn located outside #110), a second connection line (Figure 1, ELVDO and ELVSS located outside #110), a third connection line (Figure 1, SL1n and SL2n located outside #110), and a fourth connection line (Figure 1, ELn located outside #110).
	The office finds no specific disclosure in Park wherein the data lines are data fan-out lines.  Kim discloses the data lines are data fan-out lines ([0108] “The data lines D may extend and gather in a direction of the data driver DDV, and may form a data line fan-out unit spreading from the data driver in a pixel direction”). 
	The office finds combining Park and Kim would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Park discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Kim also discloses a display device, a "comparable" device, which has been improved by fanning-out the data lines.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Kim's known technique of 

With regard to claims 2 and 14, the office finds no specific disclosure in Park wherein the display area has a rectangular shape with rounded corners, and the non-display area has a shape corresponding to that of the display area, wherein the non-display area comprises a first area corresponding to a rounded corner located at a lower side of the display area, and a second area corresponding to a lateral side of the display area and a rounded corner located at an upper side of the display area.  Kim discloses the display area has a rectangular shape with rounded corners, and the non-display area has a shape corresponding to that of the display area, wherein the non-display area comprises a first area corresponding to a rounded corner located at a lower side of the display area, and a second area corresponding to a lateral side of the display area and a rounded corner located at an upper side of the display area (Figure 1). 

With regard to claims 6 and 18, Park discloses the driving circuit comprises a first driving circuit comprising first stages configured to generate a first driving signal of the driving signals, and a second driving circuit comprising second stages configured to generate a second driving signal of the driving signals ([0090] “Referring to FIGS. 1 and 4, the scan driver 200 may include a plurality of stages 210, 250, . . . , coupled to the pixels 111 through the first group of scan lines SL11-SL1n and the second group of 

With regard to claims 7 and 19, Park discloses in the second area, the first connection line connects the first driving circuit to a first driving line of the driving lines (Figure 1, line EL1 leaving #170), the second connection line connects the second driving circuit to one of second driving lines of the driving lines (Figure 1, line ELn leaving #170), the third connection line connects the power supply to the power lines (Figure 1, line ELVSS leaving #180), and the fourth connection line connects the second driving circuit to another one of the second driving lines (Figure 1, line ELn leaving #170).

With regard to claims 8 and 20, Park discloses the fourth connection line connects the second driving circuit to one of second driving lines in the second area (Figure 1, line ELn leaving #170).

With regard to claim 9, Park discloses the first driving signal comprises a scan signal (Figure 1, SL11), and the second driving signal comprises a light emission control signal (Figure 1, EL1). 


Claims 3, 4, 5, 10, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Kim in view of Chung (2009/0033822).

With regard to claims 3 and 15, the office finds no specific disclosure wherein the data fan-out lines comprise a first fan-out line and a second fan-out line located at different layers, the first and second fan-out lines being connected to the first connection line in the first area.  Kim discloses the data fan-out lines comprise a first fan-out line and a second fan-out line, the first and second fan-out lines being connected to the first connection line in the first area (Figure 4, D and [0108] “… the data fan-out lines comprise a first fan-out line and a second fan-out line located at different layers, the first and second fan-out lines being connected to the first connection line in the first area”). 
	 The office finds combining Park and Kim would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Park discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Kim also discloses a display device, a "comparable" device, which has been improved by including a first data fan-out line and a second data fan-out line, the first and second data fan-out lines being connected to the first connection line in the first area.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Kim's known technique of including a first data fan-out line and a second data fan-out line, the first and second data fan-out lines being connected to the first connection line in the first area in the same way in Park.  The office finally finds that 
	The office finds no specific disclosure in the combination of Park and Kim wherein the first and second fan-out lines are located at different layers.  Chung discloses the first and second fan-out lines are located at different layers ([0039] “… the data connection line 425b may be positioned in a single layer or in different layers …”). 
	The office finds combining Park, Kim and Chung would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Park and Kim discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Chung also discloses a display device, a "comparable" device, which has been improved by including the first and second fan-out lines being located at different layers.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Chung's known technique of including the first and second fan-out lines being located at different layers in the same way in the combination of Park and Kim.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Park, Kim and Chung, the combination would, therefore, yield predictable results.

With regard to claims 4 and 16, Park discloses in the first area, the third connection line connects the power supply to the power lines (Figure 1, line ELVDD leaving #180), the fourth connection line connects the driving circuit to one of the driving lines (Figure 1, EL1 leaving #170), and the second connection line connects the driving circuit to another one of the driving lines (Figure 1, line DLm leaving #150).

With regard to claims 5 and 17, Park discloses the second connection line connects the driving circuit to one of the driving lines in the first area (Figure 1, line DL2 leaving #150).

With regard to claim 10, the office finds no specific disclosure in the combination of Park and Kim wherein the first connection line and the second connection line are at different layers.  Chung discloses the first connection line and the second connection line are at different layers ([0039] “… the data connection line 425b may be positioned in a single layer or in different layers …”).
	The office finds combining Park, Kim and Chung would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Park and Kim discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Chung also discloses a display device, a "comparable" device, which has been improved by including the first connection line and the second connection line being at different layers.  The office .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Kim and Chung in view of Jung (2014/0374703).

With regard to claim 11, the office finds no specific disclosure in the combination of Park Kim and Chung wherein the first connection line and a gate electrode of a driving transistor in a pixel of the pixels are at a same layer, and the second connection line and an electrode of a capacitor in the pixel are at a same layer.  Jung discloses the first connection line and a gate electrode of a driving transistor in a pixel of the pixels are at a same layer ([0049] “The scan line 121, a driving gate electrode 125b, and a first storage capacitive plate 128 may be formed on the gate insulating layer 140”) and the second connection line and an electrode of a capacitor in the pixel are at a same layer ([0052] “A data line 171 having a switching source 
		The office finds combining Park, Kim, Chung and Jung would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Park, Kim and Chung discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Chung also discloses a display device, a "comparable" device, which has been improved by including the first connection line and a gate electrode of a driving transistor in a pixel of the pixels being at a same layer, and the second connection line and an electrode of a capacitor in the pixel being at a same layer.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Jung's known technique of including the first connection line and a gate electrode of a driving transistor in a pixel of the pixels being at a same layer, and the second connection line and an electrode of a capacitor in the pixel being at a same layer in the same way in the combination of Park, Kim and Chung.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Park, Kim, Chung and Jung, the combination would, therefore, yield predictable results.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park and Kim in view of Kang (2017/0162111).

With regard to claim 12, the office finds no specific disclosure in the combination of Park and Kim wherein the third and fourth connection lines and source-drain electrodes of a driving transistor in a pixel of the pixels are at a same layer.  Kang discloses the third and fourth connection lines and source-drain electrodes of a driving transistor in a pixel of the pixels are at a same layer ([0129] “The first connection line CL1 may be on the same layer as the gate electrodes G1 and G2 of FIG. 4, the same layer as the source and drain electrodes S1, S2, D1, and D2 of FIG. 4, or the same layer as the second electrode CE2 of the storage capacitor Cst”). 
	The office finds combining Park, Kim and Kang would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Park and Kim discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Kang also discloses a display device, a "comparable" device, which has been improved by including the third and fourth connection lines and source-drain electrodes of a driving transistor in a pixel of the pixels being at a same layer.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622